SENTENCIA
Examinados los planteamientos de las partes y demás constancias, se dicta sentencia y se revoca la del Tribunal Superior, Sala de Mayagüez (Hon. Germán J. Brau Ramírez, Juez), que el 31 de agosto de 1989 decretó inconstitu-cional toda la Ley de Alquileres Razonables, Ley Núm. 464 de 25 de abril de 1946, según enmendada, 17 L.P.R.A. see. *824181 et seq. En su lugar, se dicta sentencia para acceder a los desahucios solicitados.

Se devuelven los autos originales al foro de instancia para los trámites correspondientes a este mandato.

Lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió una opinión concurrente, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Alonso Alonso. El Juez Asociado Señor Rebollo López emitió una opinión concurrente y disidente. La Juez Aso-ciada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Hernández Denton emitió una opinión concurrente y disidente, a la cual se unió el Juez Asociado Señor Fuster Berlingeri.
(Fdo.) Francisco R. Agrait Liado

Secretario General

— O —